547 S.E.2d 809 (2001)
In re Enjoli Danelle BROWN.
No. 121P01.
Supreme Court of North Carolina.
April 5, 2001.
Martha A. Geer, Raleigh, for Enjoli Brown.
Thomas R. Young, Asheville, for Iredell Co. DSS.
L. Ragan Dudley, J. Franklin Mock, Statesville, for Brooks Brown, Jr.
Prior report: 141 N.C.App. 550, 539 S.E.2d 366.

ORDER
Upon consideration of the petition filed by Guardian Ad Litem in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals.
"Denied by order of the Court in conference, this the 5th day of April 2001."